Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 6/9/2022.  Claim 5 has been canceled.  Claims 1, 3-4, and 6-11 have been amended.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “making a gypsum panel.”  It then recites “setting…to form…the gypsum panel.”  Subsequently, the siliconate is recited relative to “a gypsum panel.”  This makes it unclear if this is the gypsum panel formed and it must have this thickness or another gypsum panel.  Applicant should use correct antecedent language or else separate terminology for clarity (See further note in rejection below).  Similar issues exist in 3, 4, 8, 9, 12, 13, and 15.  Examiner has assumed the panel formed is ¼ inch to 1 inch.
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2014/0121303) in view of Moore et al. (US 2016/0168026) and Currier et al. (US 2009/0208714).
It is noted the claims have been addressed as if the panel formed is required to have an ¼ inch to 1 inch thickness, but it is not clear if this is the case since the thickness appears to merely convey the amount in the slurry without necessarily requiring a board of this thickness actually being formed.  Examiner requests clarification on this because if the board thickness is not actually required to be formed, providing a range for the board thickness is pointless and unnecessarily confusing since it would be much clearer to state desired range at a single thickness to convey the same characteristics of the slurry. If a panel of the recited thickness is formed by the process, this should be stated more clearly, i.e. “setting the first gypsum slurry… to form a ¼ inch to 1 inch panel.”
Regarding Claims 1-4, 6-11, and 17-20, Hagen et al. teaches making gypsum construction materials, including gypsum boards (See Abstract and page 5, paragraph [0042], and note any flat laid and set gypsum material is reasonably considered a gypsum panel, and further, gypsum boards are taught), comprising:
forming a gypsum slurry comprising stucco (See page 1, paragraph [0008]), water (See page 4, paragraph [0040]), siliconate (See page 3, paragraph [0029]) and a polymer (See page 1, paragraphs [0011]-[0013], teaching polymers based on vinyl laurate, acrylate, and vinyl chloride; page 4, paragraph [0031], teaching polyvinyl alcohol helps support the oragno silicons such as siliconate; page 5, paragraph [0044], teaching the polymer and organo siliconates synergistically boost water resistance; and page 5, paragraph [0047], page 7, paragraphs [0071] and [0079], teaching drastic reductions in water absorption when potassium methylsiliconate is included with polymers including PVA in a gypsum slurry; and note plaster of Paris is calcium sulfate hemihydrate, and thus may be considered stucco).  
As above, Examiner submits any flat laid and set slurry (and note setting is implied) is a panel or core panel since no other components are claimed.  Further, as also described above, Hagen et al. teaches the slurries described include use in gypsum boards (See page 5, paragraph [0042], and note it is well known in the art gypsum boards are formed by casting on facers, such as paper).  The slurries as claimed clear improve water resistance with a synergistic effect described between the siliconate and polymer and specifically demonstrate as reducing absorption over 63% to only 2.85% absorption (See page 5, paragraph [0044] and page 6, paragraph [0079]).    
Hagen et al. teach siliconates and siloxanes are organosilicones in hydrophobizing agents that provide water resistance in gypsum and includes alkyl siliconates such as potassium methylsiliconate (See page 3, paragraph [0029] and page 7, paragraph [0071]) and siloxanes such as polymethylhydrogensiloxane (See page 3, paragraph [0028]), and also teaching using at least two hydrophobizing agents (See page 4, paragraph [0033]), but fails to specifically teach using siliconate and siloxane together or any specific ratios thereof.  However, it is known to include both agents in gypsum boards.
Moore et al. teaches siliconates may be included in gypsum slurries up to 10 lbs/msf in gypsum for improved water resistance, and also indicates siloxane can be used in addition to siliconate within a similar range, and including as little at 0.1 lbs/msf, or none at all (See page 2, paragraph [0025], teaching siliconate and/or siloxane may be added for improved water resistance, clearly indicating one or both may be added for this purpose, and thus indicating their specific ratio relative to each other is not specifically limited to achieve water repellency), thus at least making it obvious to a person having ordinary skill in the art at the time of invention to add each of these within these ranges to achieve water repellent advantages such as desired in Hagen et al.  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to add both siloxane and siliconate at least within the stated ranges in Moore et al. and utilize them as the two hydrophobizing additives taught in Hagen et al., including at a ratio of 5:1 siliconate:siloxane or more, since such ratio would fall within the known ranges suitable for such materials in similar slurries.  Doing so would have predictably served as suitable hydrophobizing agents as taught in Hagen et al. to achieve improved water resistance in a gypsum panel.  Any amount of siloxane, including at the ratio claimed, would have predictably added to water repellency, since it is well-known to do so. 
Moore et al. does not teach using up to 15 lbs/msf of siliconate.  However, it is noted all weights are for a half inch board (See page 1, paragraph [0007], and note lbs/msf is pounds per thousand square feet), and it would have been apparent to a person having ordinary skill in the art at the time of invention that the weight per area is directly proportional to the thickness of the board forms when forming a board with the same slurry, e.g. a inch board would be expected to have double the weight per area than a half inch board because twice the amount of slurry per area must be used to form the thicker board).  Further, it is well-known similar gypsum boards may run in various sizes up to and including 1 inch boards (See, for example, Currier et al., page 3, paragraph [0035], teaching a variety of sizes up to and including 1 inch boards), and thus it at least would have been obvious to a person having ordinary skill in the art at the time of invention to form boards up to 1 inch using similar slurries since such thickness boards are known and suitable for certain uses in the art.  
When using thicker boards such as 1 inch, it would have been apparent to a person having ordinary skill in the art at the time of invention that the weight per area may be larger and up to double the weight amounts for ½ inch boards when using the same slurry.  Thus, when using 1 inch boards, the 10 lbs/msf siliconate may be double the amount, since twice as much slurry must be added per unit area, thus at least rendering obvious loadings of at least 15 lbs/msf and up to 20 lbs/msf.  Further, note if the ranges for the panel as claimed do not actually require such a thickness panel to be formed, but merely convey the loadings, the siliconate range in Moore et al. reads on the instant ranges since, as described 10 lbs/msf for a half inch board is equivalent to 20 lbs/msf for a 1 inch board.
Regarding Claims 12 and 13, Hagen et al. teaches as little as 1.0% polymer (See page 4, paragraph [0034]).  Further, ½ inch boards typically are or at least could have been around 1400 lbs/msf (See, for example, Moore et al., page 2, paragraph [0027]), thus indicating 2800 lbs/msf at least would have been obvious for 1 inch boards.  Thus, Examiner submits when forming a 1 inch gypsum board from the slurry in Hagen et al. such as is known in the art, it at least would have been obvious to utilize about 1.0% by weight, or 28 lbs/msf polymer.


Claims 1-9, 12, 13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2016/0168026) in view of Currier et al. (US 2009/0208714) and/or Kirkpatrick (US 7,294,195).
Regarding Claims 1-4, 6-9, 12, 13, 15, and 20, Moore et al. teaches a method of making a gypsum panel (See Abstract), comprising:
forming a gypsum slurry by combining stucco and water, and setting into a gypsum panel core of 0.5 inches (See page 1, paragraph [0009]).  Moore et al. further teaches siliconates may be present in the slurry up to 10 lbs/msf for improved water resistance and sodium trimetaphosphate (STMP) up to 12 lbs/msf for improved strength (See page 2, paragraph [0025]), thus at least making it obvious to a person having ordinary skill in the art at the time of invention to add each of these at these ranges to achieve each of these advantages. 
Moore et al. indicates siloxane can be used in addition to siliconate within a similar range, and including as little at 0.1 lbs/msf, or none at all (See page 2, paragraph [0025], teaching siliconate and/or siloxane may be added for improved water resistance, clearly indicating both may be added for this purpose).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to add both siloxane and siliconate at least within the stated ranges, including at a ratio of 5:1 siliconate:siloxane or more, since such ratio would fall within the disclosed ranges.  Doing so would have predictably been suitable to achieve improved water resistance in a gypsum panel.  Any amount of siloxane, including at the ratio claimed, would have predictably added to water repellency, since it is well-known to do so. 
Moore et al. does not teach using up to 15 lbs/msf of siliconate.  However, it is noted all weights are for a half inch board (See page 1, paragraph [0007], and note lbs/msf is pounds per thousand square feet), and it would have been apparent to a person having ordinary skill in the art at the time of invention that the weight per area is directly proportional to the thickness of the board forms when forming a board with the same slurry, e.g. a inch board would be expected to have double the weight per area than a half inch board because twice the amount of slurry per area must be used to form the thicker board).  Further, it is well-known similar gypsum boards may run in various sizes up to and including 1 inch boards (See, for example, Currier et al., page 3, paragraph [0035], teaching a variety of sizes up to and including 1 inch boards), and thus it at least would have been obvious to a person having ordinary skill in the art at the time of invention to form boards up to 1 inch using similar slurries since such thickness boards are known and suitable for certain uses in the art.  When using thicker boards such as 1 inch, it would have been apparent to a person having ordinary skill in the art at the time of invention that the weight per area may be larger and up to double the weight amounts for ½ inch boards when using the same slurry.  Thus, when using 1 inch boards, the 10 lbs/msf siliconate may be double the amount, since twice as much slurry must be added per unit area, thus at least rendering obvious loadings of at least 15 lbs/msf and up to 20 lbs/msf.  Further, note if the ranges for the panel as claimed do not actually require such a thickness panel to be formed, but merely convey the loadings, the siliconate range in Moore et al. reads on the instant ranges since, as described 10 lbs/msf for a half inch board is equivalent to 20 lbs/msf for a 1 inch board.
Further, it is noted the loadings of siliconate 10 lb/msf relative to the minimum coating weight for the gypsum of 1150 lbs/msf (See page 2, paragraph [0032]) indicates a maximum loading of about 0.87% by weight (note 10 lbs/msf / 1150 lbs/msf = 0.0087).  However, it is known in the prior art that much higher loadings of siliconate may be utilized when desiring superior water-repellent properties in the board.  May et al. teaches an additive to gypsum for conferring hydrophobic properties, and which may comprise 50% or more siliconate by weight, may be added into gypsum slurries at up to 5% relative to the gypsum, thus indicating at least 2.5% siliconate relative to the gypsum content.  Thus, at least when pairing the siliconate with fatty amine and acid as in May et al., it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize up to 2.5% or more siliconate relative to the weight of the gypsum.  Applying this to even the preferred weight for gypsum in Moore et al., i.e. 1200-1380 lbs/msf (See page 2, paragraph [0032]), indicates loadings of at least up to 30-34.5 lbs/msf (for a 1/2 inch board; 60-69 lbs/msf for a full inch) may be suitable for producing superior water-repellent properties.  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize 30-34.5 lbs/msf siliconate in Moore et al., and least when pairing it with fatty amine and acid, because such ranges of siliconate are known to produce superior water repellant properties in gypsum.  Note as described above, Moore et al. teaches siloxane may be utilized with siliconate for water repellant properties, and absent a showing of a specific advantage when using siloxane with siliconate as claimed, relative to siliconate alone, it at least would have been obvious to add at least some siloxane in water repellant gypsums utilizing siliconate, since it is well-known to confer water repellent properties in gypsum, including when added with siliconate (See page 2, paragraph [0025], teaching siliconate and/or siloxane may be added for improved water resistance, clearly indicating both may be added for this purpose).  Assuming 30 lbs/msf siliconate as above, a 1:5 to 1:10 ratio indicates, 3-6 lbs/msf, which is squarely within the preferred range in Moore et al., and using such an amount of siloxane, which as stated is a well-known water repellant, would have predictably conferred some added degree of water repellency via its inclusion. 
Regarding Claim 17, Examiner submits that similar compositions would have been expected to have similar properties.  Therefore, since a nearly identical composition for a gypsum panel is at least rendered obvious in Moore et al., Examiner submits such panel would have been expected to have similar water resistance properties such as in Claim 17.
Regarding Claim 18 and 19, Moore et al. teaches paper facer may be on both sides of the gypsum board (See page 2, paragraph [0027]).  Examiner takes official notice it is well-known and standard when utilizing a facer on both sides of a gypsum board that the slurry is deposited onto one of the facers, the setting of the facer adhering the board.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al., Currier et al., and May et al. as applied to Claims 1, and further in view of Hagen et al.
Regarding Claims 10 and 11, Moore et al., Currier et al., and May et al. teach the method of Claims 1 as described above.  Moore et al. teaches siliconates and siloxanes may be used for water resistance, but is silent on any specific materials in such a group. May et al. teach siliconates may be alkali metal silicones, including methyl siliconates (See col. 1, lines 39-30), but fails to specifically teach the alkali metal is potassium. Thus, it would have been expected known alkali metal siliconates and siloxanes used in gypsum for water resistance would have predictably been suitable as the siliconate and siloxane in Moore et al.  Hagen et al. teaches siliconates and siloxanes that provide water resistance in gypsum include alkyl siliconates such as potassium methylsiliconate (See page 3, paragraph [0029] and page 7, paragraph [0071]) and siloxanes such as polymethylhydrogensiloxane (See page 3, paragraph [0028]).  Thus, it would have been obvious to utilize potassium methylsiliconate and polymethylhydrogensiloxane as the siliconate and siloxane, respectively, in Moore et al. because they would have predictably been suitable specific iterations of such additives.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746